Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Amendments  
The amendment filed on 01/18/2022 has been entered. Claims 1 – 14 and 21 – 26 remain pending. Claims 11 – 14 remain withdrawn. The amendments find support in at least [0093] in as-published US2021/0205883
The amendments to claim 1 have overcome the previous rejection under 102 in view of Seals (US 6,071,628)


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchert (US 6,322,897).
 
Regarding claims 1 and 5, Borchert teaches a metal-ceramic gradient material for thermal shields or gas turbines that ranges from metal-rich zone into a ceramic-rich zone and includes an additive which has a concentration gradient (interpreted as the claimed “microspheres”) [Col 2, line 25 – 32]. Borchert teaches that the gradient material is produced by compacting and sintering (meeting the claimed limitation of “sintered metal matrix”) [Col 2, line 45 – 50] and wherein the additives gradient is measured in volume% and can increase from 5% to 30% (wherein the different sides of the additive gradient, are interpreted as the first and second side opposite the first side, and the individual layers of the additive gradient with specific volume percentages are interpreted as the first and second layer with a first and second spatial gradation as claimed). Therefore, the first and second spatial gradations would be different (meeting the claimed limitation of claim 5) [Col 2, line 60 – 67].
That is, “value” of the gradient, the volume percent in this case, would be determined by both of or one of the number of additive particles (i.e. microspheres) in said “layer” and the size of the 

Regarding claims 2 and 3, Borchert teaches the invention as applied above in claim 1. Borchert teaches a metal-rich zone and a ceramic-rich zone which would have different densities based on the materials used and be compositionally graded, meeting the claimed limitations of claims 2 and 3 [Col 2, line 25 – 32].

Regarding claim 4, Borchert teaches the invention as applied above in claim 1. Borchert teaches an example in which the metallic base material is a chromium-nickel alloy “NiCr8020”, meeting the claimed limitation of nickel alloy [Col 4, line 45 – 46].  

Regarding claims 7 – 8, Borchert teaches the invention as applied above in claim 1. Borchert teaches that the additives gradient is measured in volume% and can increase from 5% to 30% (wherein the different sides of the additive gradient, are interpreted as the first and second side opposite the first side, and the individual layers of the additive gradient with specific volume percentages are interpreted as the first and second layer with first and second spatial gradations as claimed). Therefore, the first and second spatial gradations would be different [Col 2, line 60 – 67].
That is, “value” of the gradient, the volume percent in this case, would be determined by both or one of the number of additive particles (i.e. microspheres) in said “layer” and the size of the additive particles that are dispersed within a first and second layer gradient material, given that the number of additive particles and their size to determine how much volume% was present, meeting the limitation as claimed in claim 1.  

Regarding claim 9, Borchert teaches the invention as applied above in claim 1. Borchert teaches a metal-rich zone and a ceramic-rich zone which would have different densities based on the materials used and be compositionally graded, meeting the claimed limitations [Col 2, line 25 – 32]. The additives gradient is measured in volume% and can increase from 5% to 30% (wherein the individual layers of the additive gradient with specific volume percentages are interpreted as the first and second layer with first and second spatial gradations as claimed and that the microspheres are distributed relative to each other). Therefore, the distribution in the first and second spatial layers are different [Col 2, line 60 – 67].

Regarding claims 6 and 10, Borchert teaches the invention as applied above in claim 1 and claim 9, respectively. Borchert further teaches that the gradient material comprises a metal base material, ceramic material, a metal-rich zone, and a ceramic-rich zone [Claim 1]. Wherein the material further comprises the additive (i.e. microspheres), and the concentration additive is on a gradient between metal-rich zone to the ceramic-rich zone [Claim 1]. Borchert further discloses that the concentration gradient of the additive extends from the ceramic-rich zone to the metal-rich zone [Claim 3], that is, the material of Borchert comprises a first buffer region of a first layer side (i.e. the metal base material) and a second buffer region on the second layer side (i.e. the ceramic material) that is devoid of the additive material. 

Regarding claim 22, Borchert teaches the invention as applied above in claim 1. Borchert teaches that the additive material is preferably ZrSi-O4, which is a ceramic, meeting the claimed limitation that the microspheres are ceramic material [Col 5, line 37]


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert (US 6,322,897) as applied to claim 1, in view of Seals (US 6,071,628) and as evidenced by Ceno Technologies (NPL) and Kumar (“Data characterizing tensile behavior of Cenosphere”, 2016, NPL)

Regarding claims 21 and 23 – 25, Borchert teaches the invention as applied above in claim 1. Borchert does not explicitly teach that the microspheres are hollow microspheres. 
Seals teaches a similar thermal barrier coating on an alloy substrate in which the thermal barrier coating is formed from a layer of metallic bond coat and a top coat formed generally hollow ceramic particles dispersed in a matrix in which the hollow ceramic particles are dispersed in a gradient manner [Abstract] [Claim 19; Col 2, line 58 – 60]. Seals discloses that density has a large effect on thermal conductivity and that a larger porosity reduces thermal conductivity [Col 3, line 28 – 34]. Seals also teaches that the hollow ceramic particles are commercially available and identified as “microspheres” [Col 2, line 64]. 
Seals teaches a specific example in which cenospheres are used as the hollow ceramic particles [Col 4, line 36] and that the cenospheres have a size range of 10 – 300 µm [Col 4, line 55 – 60], which falls within the claimed range of claim 24. Seals also teaches that the cenospheres comprises silica, alumina, and iron [Col 4, line 40] and as evidenced by Ceno Technologies, cenospheres are often referred to as “glass beads” [First paragraph, left column], which meets the claimed limitation of “alumina-silica-iron glass” of claim 23. Lastly, Seals teaches that cenospheres are commercially available [Col 2, line 63 – 64] and as evidenced by Kumar, the wall thickness of commercially available cenospheres are 5 – 10% of the shell diameter [Table 1], which falls within the claimed range of claim 25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the additive of Borchert and substituted it with the cenospheres particles of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).


Regarding claim 26, Borchert teaches a metal-ceramic gradient material for thermal shields or gas turbines that ranges from metal-rich zone into a ceramic-rich zone and includes an additive which has a concentration gradient (interpreted as the claimed “microspheres”) [Col 2, line 25 – 32]. Borchert teaches that the gradient material is produced by compacting and sintering (meeting the claimed limitation of “sintered metal matrix”) [Col 2, line 45 – 50] and wherein the additives gradient is measured in volume% and can increase from 5% to 30% (wherein the different sides of the additive gradient, are interpreted as the first and second side opposite the first side, and the individual layers of the additive gradient with specific volume percentages are interpreted as the first and second layer with a first and second spatial gradation as claimed). Therefore, the first and second spatial gradations would be different [Col 2, line 60 – 67].
That is, “value” of the gradient, the volume percent in this case, would be determined by both or one of the number of additive particles (i.e. microspheres) in said “layer” and the size of the additive particles that are dispersed within a first and second layer gradient material, given that the number of additive particles and their size to determine how much volume% was present, meeting the limitation as claimed in claim 1.  
Borchert does not explicitly teach that additives (i.e.  microspheres) are hollow.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the additives of Borchert and substituted it with the hollow ceramic particles of Seals. As taught by Seals, the porosity/density places a large role in thermal conductivity of thermal barriers and using hollow ceramic particles would decrease the density to minimize thermal conductivity. Furthermore, a simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).


Response to Arguments
Applicant's amendment’s and arguments thereto, filed 1/18/2022, have been fully considered and are persuasive. The examiner agrees that Seals does not teach a sintered metal matrix and instead teaches plasma spraying the thermal barrier. Therefore, the rejection is withdrawn. 
However, upon further consideration, a new rejection is made of;

Claims 1 – 10 and 22 under 102(a)(1) as anticipated by Borchert (US 6,322,897).
Claims 21 and 23 – 26 under 103 as being unpatentable over Borchert (US 6,322,897) in view of Seals (US 6,071,628) and as evidenced by Ceno Technologies (NPL) and Kumar (“Data characterizing tensile behavior of Cenosphere”, 2016, NPL)

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,916,529 – Abradable coatings with metal matrix and ceramic microballons
US 6,037,066 – Functionally graded material produced by sintering

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735